  Exhibit 10.1

ENDRA Life Sciences Inc.
 
Non-Employee Director Compensation Policy
 
(Adopted by the ENDRA Life Sciences Inc. Board of Directors, effective March 25,
2019)
 
Members of the Board of Directors (the “Board”) of ENDRA Life Sciences Inc. (the
“Company”) who are not employees of the Company or any subsidiary of the Company
(“Directors”) shall be paid the following amounts in consideration for their
services on the Board.
 
Initial Option Grant
 
Upon his or her initial election to the Board (the “Appointment Date”), each new
Director shall be awarded 50,000 Options (an “Initial Option Grant”) under the
Company’s 2016 Omnibus Incentive Plan (the “Plan”). To make up for the fact that
each of the Company’s non-employee directors as of the effective date of this
Policy (the “Policy Effective Date”) did not receive an Initial Option Grant
when they joined the Board, on the Policy Effective Date, each such non-employee
director shall receive an Initial Option Grant. All such Options shall vest and
become exercisable in three equal annual installments beginning on the one year
anniversary of the Grant Date; provided, if a Director ceases to serve as a
Director due to the Director’s death, or if there is a Change in Control, then
any remaining unvested portion of such Options shall become fully exercisable as
of the date of such death or Change in Control. If a Director ceases to serve as
a Director at any time for any reason other than death or a Change in Control,
then any remaining unvested portion of such Options shall be forfeited as of the
date of such cessation of services.
 
Annual Compensation
 
Cash Compensation
 
Each Director shall be paid an annual cash retainer of $40,000, prorated for
partial years of service and paid quarterly in arrears.
 
Equity Compensation
 
On the first trading day of each calendar year (each, an “Option Grant Date”),
each Director will be awarded 12,000 Options; provided no such Options shall be
granted for 2019. Such Options shall not become exercisable until the first
anniversary of their Option Grant Date (each, an “Annual Award Vesting Date”).
If a Director ceases to serve as a Director before the applicable Annual Award
Vesting Date due to the Director’s death, or if there is a Change in Control
prior to the Annual Award Vesting Date, then the Options shall become fully
exercisable as of the date of such death or Change in Control. If a Director
ceases to serve as a Director at any time for any reason other than death before
the earlier of the Annual Award Vesting Date or a Change in Control, then any
Options issued pursuant to the annual equity grant shall become vested pro rata
(based on the number of days between the Option Grant Date and the date of
cessation of services divided by 365), and to the extent the Options are not
thereby exercisable, they shall be forfeited as of the date of such cessation of
services.
 
 

 
 
Equity Award Terms
 
Capitalized terms used in this Policy and not otherwise defined shall have the
meanings given to them in the Plan, or any successor equity compensation plan
under which Directors receive awards (the “Plan”). Any Options granted under
this Policy shall be granted under and pursuant to the Plan. Any Options issued
in accordance with the terms of this Policy shall have a term of ten years and
shall be exercisable through the date that is 12 months following the date the
Director ceases to serve as a Director unless otherwise provided in the Plan.
The Board, in its sole discretion and in recognition for meritorious service,
may elect to vest up to 100% of a Director’s unvested equity awards upon
retirement.
 
Expense Reimbursement
 
The compensation described in this Policy is in addition to reimbursement of all
reasonable out-of-pocket expenses incurred by Directors in attending meetings of
the Board.
 
Employee Directors
 
An employee of the Company who serves as a director on the Board or on the board
of directors of a Company subsidiary shall not receive any additional
compensation for such service.
 
Section 409A
 
This Policy is intended to comply with Code Section 409A to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Policy shall be
interpreted and administered to be in compliance therewith.
 
 
